Citation Nr: 1413408	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-12 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right hand carpal tunnel syndrome.

3.  Entitlement to service connection for left hand carpal tunnel syndrome.

4.  Entitlement to service connection for a right hand disability, to include degenerative joint disease of the right wrist.

5.  Entitlement to service connection for a left hand disability, to include degenerative joint disease of the left wrist.

6.  Entitlement to service connection for a left shoulder disability, to include degenerative joint disease.




REPRESENTATION

Appellant represented by:	Brian Bethune, Attorney/Individual Representative


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968.  He also served in the U.S. Army National Guard from May 1973 to March 1990, with periods of active duty for training during this time, and then he was transferred to the Individual Ready Reserve until his retirement in 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

During a March 2011 travel board hearing, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

The Veteran's claims were remanded in September 2011 to obtain the Veteran's National Guard treatment records and to afford the Veteran VA examinations.  The Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has right hand carpel tunnel syndrome, left hand carpel tunnel syndrome, degenerative joint disease in both wrists and in his left shoulder.

2.  The Veteran does not alleged he suffered specific injury during active duty or during active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) in the National Guard, but rather, that the intense conditioning required to stay physically fit for service caused his current disabilities.

3.  The competent medical evidence of record suggests that given the Veteran's age and his non-service related employment as an electronics technician, it cannot be concluded that physical conditioning specifically during active duty and/or periods of ACDUTRA or INACDUTRA caused the Veteran's current disabilities.


CONCLUSIONS OF LAW

1.  Service connection for right hand carpel tunnel syndrome is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6,  3.303, 3.307, 3.309 (2013).

2.  Service connection for left hand carpel tunnel syndrome is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6,  3.303, 3.307, 3.309 (2013).

3.  Service connection for a right hand disability, to include degenerative joint disease of the right wrist, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6,  3.303, 3.307, 3.309 (2013).

4.  Service connection for a left hand disability, to include degenerative joint disease of the left wrist, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6,  3.303, 3.307, 3.309 (2013).

5.  Service connection for a left shoulder disability, to include degenerative joint disease, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6,  3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, in November 2007 and  February 2008 pre-adjudication letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection including what he needed to provide and what would be obtained by VA.  

The record reflects that VA made reasonable efforts to obtain all relevant records pertinent to the matters on appeal, including the Veteran's service treatment records, National Guard treatment records, private treatment records, and VA treatment records including the most recent following the remand in September 2011.  The Veteran has not identified any outstanding evidence.

The Veteran was afforded VA examinations with respect to his claims in September 2012 and April 2013.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners reviewed the Veteran's complete VA claims file, interviewed the Veteran, and completed a physical examination.  The VA examiners rendered diagnoses and provided appropriate opinions which are congruent with the medical evidence of record.  The Board finds the VA examinations provided are adequate for the purposes of this decision, and VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  See Barr, supra, see also 38 C.F.R. §§ 3.159(c)(4), 4.2 (2013). 

The Veteran was provided the opportunity to meaningfully participate in the development of the claims.  He did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Based on the foregoing, the Board concludes that VA's duty to notify and assist the Veteran has been satisfied.



II.  Service Connection Generally

The Veteran contends that the frequent physical conditioning required during his 4 years of active duty service and his 17 years of service with the National Guard led to bilateral hand and wrist disabilities and a left shoulder disability.  At his hearing before the Board in March 2011, he stated his opinion that frequent push-ups damaged his shoulders and wrists and that while he was in the National Guard, he repeatedly requested evaluation and treatment, but none was offered.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  When a condition may be diagnosed by its unique and readily identifiable features, such as a broken leg or a dislocated shoulder, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including degenerative joint disease (a.k.a. arthritis), may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. §3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013). 

Notably, as to his service in the National Guard, the appellant is not a "veteran" unless or until it is shown that he "was disabled . . . . from a disease or injury incurred or aggravated in line of duty" during his period of ACDUTRA (the performance of full- time reserve component duties).  If he is shown to be so disabled, such a period of ACDUTRA is then considered "active military service" and he will then be considered a "veteran" for that period of service.  In other words, the appellant, who has served only on ACDUTRA, must establish a service-connected disability in order to achieve veteran status and to be entitled to compensation.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Active military service also includes any period of INACDUTRA (weekend training) in which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  Presumptive periods do not apply to ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111  and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing diseases), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases) for the periods of ACDUTRA or INACDUTRA is not warranted.

III.  Entitlement to Service Connection

The Veteran does not contend that he incurred a specific injury in the line of duty, but rather that, as outlined in his November 2007 statement in support of claim, his current disabilities were sustained "due to continuous intense exercises required to maintain physical fitness and to pass the regular PT examinations."

Following the Board's September 2011 remand, the Veteran underwent VA examinations to assess the nature and etiology of his current disabilities.

In September 2012, a VA examiner reviewed the claims file and diagnosed bilateral osteoarthritis and bilateral Dequervain's tendonitis in the Veteran's wrists.  The Veteran stated that he began experiencing bilateral mechanical wrist pain in 1989 or 1990 and attributed the pain to "repetitive use injury."  He denied any acute injuries.  As to any relationship between the Veteran's service and his wrist conditions, the examiner stated:

Review of the veteran's service medical records reveals only 06/23/1980 Line of Duty statement documenting evaluation and symptomatic treatment of left hand bull nettle stings and a 21 June of unspecified year documentation of evaluation and symptomatic treatment of unspecified wrist sprain with normal radiographic and clinical examination.  It is more likely than not that the veteran's current bilateral wrist condition is due to chronic degenerative changes associated with aging.  This examiner cannot comment further without resorting to mere speculation.

In April 2013, the Veteran underwent a VA examination of his hands.  The claims file was reviewed.  The examiner noted that the Veteran has had the gradual onset of pain in both hands over the years and that currently, he had pain over the bilateral mid palms, especially at the base of the thumb metacarpals bilaterally.  The examiner diagnosed bilateral degenerative joint disease (DJD).  As to whether the DJD in his hands could be related to active duty, ACDUTRA or INACDUTRA, the examiner opined: 

DJD is a disease of life which occurs due to repetitive use of the hands over a lifetime.  The Veteran has no history of injury while in active service to either hand, except, the previously service connected left middle finger injury.  The Veteran has worked with his hands at his civilian job for many years, a job [which] involves much repetitive hand manipulation, which is more likely as not the cause of the current hand DJD.

Also in April 2013, the Veteran underwent a VA examination in connection with his carpel tunnel syndrome (CTS) claim.  Bilateral mild to moderate CTS was diagnosed.  The examiner reviewed the claims file.  He noted that the Veteran had the gradual onset of bilateral median distribution parethesias and wrist pain beginning in the early 1980s.  The Veteran did not indicate any injury of the hands or wrists during active service.  The examiner also noted that the Veteran "has been involved in fine manipulation of the bilateral hands throughout the years" due to his employment as an electronics technician.  The examiner determined it is less likely than not that the current bilateral CTS was caused by, aggravated by or the result of active military service given that the Veteran had no history of CTS symptoms or wrist injury while in active service.  The examiner determined the underlying cause of the CTS was the "intensive repetitive use of the bilateral hands" required by the post-active duty employment the Veteran engaged in between periods of ACDUTRA and INACDUTRA.

Additionally, in April 2013, the Veteran underwent an examination of his left shoulder.  The claims folder was reviewed.  Mild DJD of the left shoulder was diagnosed.  The examiner indicated that left shoulder pain had gradually occurred over the past 20 years, although the Veteran "knows of no injury to his left shoulder while in active military service."  The examiner concluded that it was less likely as not that the Veteran's current left shoulder condition was caused by, aggravated by or the result of active military service.  He opined: "The Veteran has no history of injury to the left shoulder while in active military service.  The current DJD is no worse than expected based on age alone.  DJD is a disease of life, and in the absence of trauma is attributed to recurrent normally progressive wear on the joint."

The evidence of record reflects, as do the opinions of the medical examiners, that there are several possibilities for the cause of the Veteran's wrist, hand and left shoulder disabilities and there is no medical or lay evidence of specific injuries to the hands, wrists or left shoulder that occurred during active duty, ACDUTRA or INACDUTRA.  A showing of injury in the line of duty is necessary to establish service connection as benefits are granted for injuries sustained in the line of duty and not during civilian life.  

The Board acknowledges the Veteran's testimony that he has experienced pain in his hands, wrists and shoulder for many years and his sincere belief that his pain now is generally related to the physical requirements of serving in the military in various capacities for over three decades.  Nonetheless, based on the evidence, the Board finds that two criteria required for the establishment of service connection have not been met.  Although the Veteran has current disabilities, there is no evidence of injuries specifically incurred during active duty, ACDUTRA or INACDUTRA and no competent evidence of a nexus or connection between the Veteran's active service, as defined by VA regulations, and his current disabilities.

The Board is grateful to the Veteran for his numerous years of dedicated service; however, the preponderance of the evidence does not support entitlement to service connection, and therefore, the benefit of the doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for right hand carpel tunnel syndrome is denied.

Service connection for left hand carpel tunnel syndrome is denied.

Service connection for a right hand disability is denied.

Service connection for a left hand disability is denied.

Service connection for a left shoulder disability is denied.

REMAND

Reasons for Remand: To obtain an addendum medical opinion.

The Veteran asserts that the onset of ringing in his ears began following an accident in June 1978 during a period of active duty for training (ACDUTRA) when he was struck in the head by a tree limb while riding in a tank.  National Guard records indicate the occurrence of the accident and treatment for various injuries to the Veteran's face and head, although he did not complain of ringing in his ears at that time.
 
In his October 2008 notice of disagreement, the Veteran referenced his belief that the tinnitus in his right ear was a result of being around tanks and helicopters during his time in service. 

A private treatment record dated in October 2007 from Dr. J.M. indicates chronic tinnitus.  The examiner noted that the symptoms began suddenly "years ago."  He also stated the conclusion that the Veteran's high frequency hearing loss "reflects some of the noise trauma that he had in the military and that is probably the cause of his tinnitus."  No further explanation as to the nature of the trauma was given and the Veteran's DD-214 does not indicate he engaged in a military occupational specialty that involved acoustic trauma or that he served in combat.

In September 2011, the Board remanded the claim to afford the Veteran a VA examination and requested that the examiner provide an opinion concerning when tinnitus manifested and whether it is at least as likely as not that the disorder is related to the June 1978 accident during a period of ACDUTRA.  In June 2012, the Veteran underwent an examination.  Bilateral tinnitus and bilateral hearing loss were diagnosed.  The examiner reviewed the claims file and provided a negative opinion based on the absence of complaints in the Veteran's treatment records and his post-service hunting, gun use and power tool/lawn mower use as "significant contributing factors" following separation from active duty.  She did not provide the opinion requested in the Board's remand.  The RO noted this deficiency and a new examination was performed in April 2013.  Again, a specific opinion concerning the likelihood that the Veteran's tinnitus is related to the June 1978 accident was not provided.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the above, the Board finds that the June 2012 and April 2013 opinions are inadequate and that the September 2011 remand instructions have not been properly followed.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, an addendum opinion specifically addressing the question of whether the Veteran's tinnitus could be related to the June 1978 accident is necessary prior to proper adjudication of the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to a different audiologist than those who provided the June 2012 and April 2013 opinions as to service connection for tinnitus.  

The audiologist is asked to review the claims file, to include the Veteran's service treatment records, National Guard treatment records, private treatment records and the March 2011 hearing transcript.  Following this review, the examiner should provide an opinion as to whether it is at least as likely that the Veteran's diagnosed tinnitus is related to acoustic trauma during active service or to the June 1978 accident during ACDUTRA as it is related to some other cause or factor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should note that the Veteran's lay statement that he has experienced ringing in his ears since the June 1978 accident is competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  To help avoid future remand, the RO must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be taken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 2668 (1998). 

3.  When the development requested has been completed, the claims shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


